 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ALBERT ORTEGA,                                      Case No. 1:19-cv-00999-LJO-BAM (PC)
12                        Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                          FOR EXTENSION OF TIME TO FILE FIRST
13            v.                                          AMENDED COMPLAINT
14    UNITED STATES OF AMERICA, et al.,                   (ECF No. 13)
15                        Defendants.                     THIRTY (30) DAY DEADLINE
16

17           Plaintiff Albert Ortega is a federal prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2401 et

19   seq.

20           On December 4, 2019, the Court issued a screening order finding that Plaintiff had failed

21   to state any cognizable claim for relief in his complaint and directing Plaintiff to file either a first

22   amended complaint or a notice of voluntary dismissal, within thirty days from the date that the

23   order was served. (ECF No. 12.) Therefore, Plaintiff’s first amended complaint or a notice of

24   voluntary dismissal is currently due on January 6, 2020.

25           Currently before the Court is Plaintiff’s motion for a 30-day extension of time to file a

26   first amended complaint, filed on December 30, 2019. (ECF No. 13.) Plaintiff asserts that he

27   needs a 30-day extension of time because, due to a series of prison lockdowns, he currently has

28   no access to the prison law library and he currently does not have the materials – stamps,
                                                          1
 1   envelopes, paper, etc. – to prepare and mail a first amended complaint to the Court. (Id.)

 2          Having considered the request, the Court finds good cause to grant the requested

 3   extension of time. Fed. R. Civ. P. 6(b).

 4          Accordingly, it is HEREBY ORDERED that:

 5          1.      Plaintiff’s motion for an extension of time to file a first amended complaint, (ECF

 6                  No. 13), is GRANTED;

 7          2.      The Clerk’s office shall send Plaintiff a complaint form;

 8          3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file a

 9                  first amended complaint curing the deficiencies identified in the Court’s December

10                  4, 2019 screening order, or file a notice of voluntary dismissal; and

11          4.      If Plaintiff fails to comply with this order, the Court will recommend to the District

12                  Judge that this action be dismissed for failure to state a claim, failure to prosecute,

13                  and failure to obey a court order.

14
     IT IS SO ORDERED.
15

16      Dated:     January 2, 2020                             /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
